Title: From George Washington to the Board of War, 3 August 1778
From: Washington, George
To: Board of War


          
            Gentlemen,
            Head Quarters White Plains Aug. 3d 1778
          
          I had the honor of receiving your favour of the 27th Ulto on the 1st instant, inclosing
            sundry resolves of Congress and other papers respecting two expeditions meditated into
            the Indian Country one from the Southward and the other from the Northward. I have since
            the receipt of it been endeavouring to collect the
            necessary information concerning the means already provided, or to be provided towards
            prosecuting the latter; and I sincerely wish our prospects were more agreeable to the
            views of Congress than they are; but after exammining the matter [from] every point of light, I am sorry to say an entreprise of this
            nature at the present time under our present circumstances appears to me liable to
            obstacles not easily to be surmounted.
          On receiving your letter I wrote to General Gates, copies of mine to him and of his
            answer to me are inclosed. I do not find that any
            preparations have been made for the intended expedition; If the project should be
            continued almost every thing is still to be done. The Board will perceive that General
            Gates imagined it was laid aside.
          Govr Clinton happening to be in Camp, I took occasion to consult him and General Gates
            jointly on the affair. They both concurred fully  in opinion, that a
            serious attempt to penetrate the seneca settlements at this advanced season &
            under present appearances was by no means
            adviseable—would be attended with many certain difficulties and inconveniences, and must
            be of precarious success. The reasons for this opinion are in my judgment
            conclusive.
          Supposing enemys force is fifteen or sixteen hundred men according to the estimate made
            by the Board (Accts make it larger)—to carry the war into the interior part of their country, with
            that probability of succeeding, which woud justify the undertaking would require not
            less than three thousand men. And if the attempt is made it ought to be made with Such a
            force as will in a manner insure the event; for a failure could not but have the most
            pernicious tendency. From inquiries I have made, not more than about twelve hundred
            militia from the frontier counties could be seasonably engaged for a sufficient length
            of time to answer the purpose of the expedition; little or no assistance can be looked
            for from the people of the Grants, who are said to be under great alarm for their own
            security, which they think is every moment in danger of being disturbed by way of
              Choas. The deficiency must be made u⟨p in⟩
            Continental troops; and as there are only four or five hundred already in that quarter
            who might be made use of on the occasion, the residue must go immediately from this
            army. The making so considerable a detachment at this time, is I conceive a measure that
            could not be hazarded, without doing essential injury to our affairs here.
          Of this the Board will be fully sensible, when they are informed, that the enemy’s
            strength at New York and its dependencies is at a moderate computation 14000 men [and
              our] strength on the present ground less than
              13,000 Besides this number only a bare sufficiency
            has been left in the Highlands to garrison the forts there. We have been lately reduced
            by a large detachment to Rhode Island, and it is possible a further detachmt may become
            necessary. Should we weaken ourselves still more by an entreprise against the Indians,
            we leave ourselves in some degree at the mercy of the enemy, and should either choice or
            necessity induce them to move against us, the consequences may be disagreeable. Though
            there is great reason to suppose the enemy may wish to withdraw their force from these
            states, if they can do it with safety; yet if they find their departure obstructed by a
            superior maritime force, it may become a matter of necessity to take the field, and
            endeavour at all hazards, to open a communication with the country in order to draw
            supplies from it and protract their ruin; this they will of course effect, if we have
            not an equal or superior army in the field to oppose them with—We should endeavour to
            keep ourselves so respectable as to be proof against contingencies.
          
          The event of the Rhode Island expedition is still depending; if it should fail we shall
            probably lose a number of men in the attempt—To renew it, if practicable, we should be
            obliged to send reinforcements from this army, which could very ill be spared with its
            present strength; but would be impossible, if it were diminished by a detachment for the
            Indian expedition. And then should the enemy unite their force, they would possess so
            decisive a superiority as might involve us in very embarrasing circumstances. If on the
            contrary we succeed at Rhode Island a variety of probable cases may be supposed with
            reference to Europ: affairs which may make it extremely interesting to the common cause,
            that we should have it in our power to operate with vigor against the enemy in this
            quarter; to do which, if it can be done at all will at least require our whole
            force.
          These considerations sufficient[l]y evince, that we cannot detach from this army the
            force requisite for the expedition proposed, without material detriment to our affairs
            here. And comparing the importance of the objects here with the importance of the
            objects of that expedition, it can hardly be thought eligible to persue the latter at
            the expence of the former. The depredations of the savages on our frontiers and the
            cruelties exercised on the defenceless inhabitants are certainly evils much to be
            deplored, and ought to be guarded against, as far as may be done consistent with proper
            attention to matters of higher moment; but they are evils of a partial nature which do
            not directly affect the general security, & consequently can only claim a
            secondary attention. It would be impolitic to weaken
            our operations here, or hazard the success of them to prevent temporary inconveniences
            elsewhere.
          But there are other objections to the measure of almost equal weigh—The season is too
            far advanced for the entreprise—To raise and collect the troops to lay up competent
            magazines, and to make the needful preparations and then to march to the Seneca
            settlements and back again would exhaust at least five months from this time; and the
            rivers would be impract⟨icable⟩ before it could be effected. This time will not be
            thought too long, if it is considered, that the preparations of every kind are yet to be
            begun; and that when completed an extent of more than three hundred miles, is to be
            traversed, through a country wild and unexplored, the greater part hostile and full of
            natural impediments—The rivers too at this time of the year are more shallow than at
            others, which would be an additional source of difficulty and delay. I shall say little
            on the subject of pr[o]visions, though it is a serious question, whether our resources
            are so far equal to our demands, that we can well spare so extensive supplies, as this
            expedition will consume—Besides feeding our own troops, we shall probably soon have to
            victual the French fleet which is said to have twelve thousand men on board.
          
          Notwithstanding the opinion I entertain of this matter founded upon a knowlege of many
            circumstances which Congress could not be fully apprized of—in obedience to their
            orders, I shall without delay take measures for forming magazines at Albany &
            upon the Mohawk River and for preparing every thing
            else for the expedition, except calling out the Militia; and shall be glad of the
            further directions of Congress, as speedily as possible. If it is their pleasure that it
            should still go on, I shall apply for an aid of Militia and can soon march the
            detachment of troops which must be sent from this army.
          I take the liberty however to offer it as my opinion, that the plan for subduing the
            unfriendly indians ought to be deferred till a moment of greater leisure. We have a
            prospect that the British army will ere long be necessity⟨ated⟩ either to abandon the
            possessions they now hold and quit these states, or perhaps to do something still more
            disgraceful—If either these should arrive, the most effectual way to chastise the
            Indians, and disarm them for future mischief, will be to make an expedition into Canada.
            By penetratring as far as Mo[nt]real, they fall of course, destitute of supplies for
            continuing their hostilities, and of support to stimulate their enmity. This would strike at once at the root, the other would only
            lop off a few branches, which would soon spead out anew nourished and sustained by the
            remaining trunk.
          Instead of the expedition resolved upon, it might be adviseable to establish a well
            furnished Garrison of about three hundred continental troops some where near the head of
            the Susquehanna, at Unidilla, or in the vicinity of that place. And at the same time to
            establish a good post at Wyoming, with some small intermediate post. These posts would
            be a great security to the frontiers; and would not only serve as barriers against the
            irruptions of the savages, but with the occasional aid of the militia would be
            convenient for making little inroads upon their nearest settlements; and might
            facilitate a more serious entreprise, when it shall be judged expedient. I shall be glad
            of the sentiments of Congress on this proposition.
        